PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DABAK et al.
Application No. 14/874,330
Filed: 2 Oct 2015
For: MAPPING SCHEMES FOR SECONDARY SYNCHRONIZATION SIGNAL SCRAMBLING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(c), filed May 25, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional application. This is also a decision on the petition to expedite under 37 CFR 1.182 filed May 25, 2021.

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.78(c) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(c) is only applicable after the expiration of the period specified in 37 CFR § 1.78(a)(4).  In addition, the petition under 37 CFR § 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. § 119(c) and 37 CFR § 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not satisfy item (1) above. The requested claim for priority cannot be entered because review of the claim reveals that it is not fully supported by the prior application to which priority is claimed. A proper benefit claim to a chain of prior applications must include proper references to each prior application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must have been made in each intermediate application in the chain of prior applications. In other words, a benefit claim to a chain of prior applications will only be effective if each prior application actually includes a proper benefit chain. 

An additional petition fee is not required to seek reconsideration of this decision.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions